DETAILED ACTION
This is an Office action based on application number 16/620,837 filed 09 December 2019, which is a national stage entry of PCT/JP2018/020161 filed 25 May 2018, which claims priority to JP2017-114357 filed 9 June 2017. Claims 1 and 4-5 are pending.
Amendments to the claims, filed 8 November 2022, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The prior art rejections, made of record in the previous Office action, are withdrawn due to Applicant’s arguments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yatagai et al. (US Patent Application Publication No. US 2007/0167546 A1) in view of Takayama et al. (JPH11166161A with citations taken from the provided machine translation) (Takayama) and Tani et al. (JP2004359844A with citations taken from the provided machine translation) (Tani).

Regarding instant claim 1, Yatagai discloses a pressure-sensitive adhesive tape comprising a pressure-sensitive adhesive layer on at least one side of a substrate (paragraph [0022]). Yatagai further discloses that the substrate is a polyvinyl chloride film (paragraph [0023]).
	Yatagai does not explicitly disclose the specific substrate composition of the claim.
	However, Takayama discloses an adhesive film obtained by coating a polyvinyl chloride resin film with an adhesive, wherein the adhesive film is used to arrange and hold flat covered conductive wires (paragraph [0001]).
	Takayama further discloses that a plasticizer is blended with the polyvinyl chloride resin to impart flexibility, wherein the amount of plasticizer is most preferably in the range of 40 to 55 parts by weight to optimize the softening effect of the plasticizer (paragraph [0008]). Takayama teaches that when the amount of plasticizer is too small, the adhesive film is too hard and is easily peeled off, and when the amount of plasticizer is too large, the adhesive film becomes too soft and is easily peeled off (paragraph [0020]).
	Takayama further discloses that the plasticizer is selected from DOP (di-2-ethylhexyl phthalate), DBP (dibutyl phthalate), and trimellitate esters (paragraph [0009]).
	Takayama further discloses that flame retardancy is imparted to the adhesive film through control of its oxygen index through the addition of antimony trioxide in a specific amount of 6 parts by weight (paragraphs [0012; 0024]).
	Further, Tani discloses adhesive tapes useful in binding electric wires (paragraph [0001]). Tani teaches that conventional adhesive tapes utilize phthalate plasticizers inclusive of DOP and DBP that offer good plasticizing effects, but are not suitable for use in closed environments such as automobiles and houses because problems relating to volatile organic compounds (VOC) may occur (paragraph [0013]) Tani teaches that trimellitate ester plasticizers effectively prevent the problems related to VOCs; therefore, products utilizing such plasticizers can be used in a closed environment and air pollution can be prevented or suppressed, wherein the most preferred trimellitate ester plasticizer is tri-2-ethylhexyl trimellitate (paragraphs [0022; 0031; 0081]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her to include the plasticizer and flame retardant antimony trioxide in the amount prescribed by Takayama into the PVC film of Yatagai. The motivation for doing so would have been to optimize the flexibility and softness of the adhesive film such that it adheres optimally without peeling and to impart optimized flame retardant properties to the film.
	Further, it would have been obvious to specifically use a plasticizer selected from tri-2-ethylhexyl trimellitate as its use overcomes VOC issues attributed to other known plasticizers used in the field of adhesive tapes for wire bundling purposes.
	Therefore, it would have been obvious to combine Takayama and Tani with Yatagai to obtain the invention as specified by the instant claim.

Regarding instant claim 4, Yatagai further discloses that the pressure-sensitive adhesive composition comprises a rubber-based latex and a tackifier emulsion (paragraph [0007]), wherein the rubber-based latex contains a natural rubber latex (paragraph [0013]).

Regarding instant claim 5, Yatagai further discloses that the pressure-sensitive adhesive tape is suitable for protecting or binding a wire harness for automobiles (paragraph [0028]).

Answers to Applicant’s Arguments
In response to Applicant’s arguments and amendments, the previous grounds of rejections are withdrawn and replaced by new grounds of rejection.
In their response filed 8 November 2022, Applicant provides a Declaration under 37 C.F.R. §1.132 by Mizuki Hasumi (November 2022 Declaration). The evidence of unexpected results provided by the November 2022 Declaration overcomes the previous grounds of rejection made of record in the Office action mailed 10 May 2022.
	However, the November 2022 Declaration is not persuasive to overcome the newly presented grounds of rejection, as mapped above. Specifically, the new grounds of rejection provide a motivation to specifically select a tri-2-ethylhexyl trimellitate plasticizer in an amount that lies within the range recited by the claim. Furthermore, the new grounds of rejection disclose the use of an antimony trioxide that lies within the claimed range. Therefore, any unexpectedly beneficially property exhibited by the claimed invention, as shown in the evidence provided by the November 2022 Declaration, would necessarily be shown by the construction of the prior art combination, absent evidence and persuasive arguments to the contrary.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/Scott R. Walshon/                                                                 Primary Examiner, Art Unit 1759                                                                                                                                       

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        11/15/20226/